     Case 2:19-cr-00642-VAP Document 108 Filed 04/15/20 Page 1 of 1 Page ID #:2453




 1   NICOLA T. HANNA                                                    FILED
                                                              CLERK, U.S. DISTRICT COURT
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney                           APR 15, 2020
 3
     Chief, Criminal Division
 4
     DANIEL J. O’BRIEN (Cal. Bar No. 141720)                CENTRAL DISTRICT OF CALIFORNIA

     Assistant United States Attorney                                    cc
                                                              BY: ___________________ DEPUTY

 5   Public Corruption & Civil Rights Section
          1500 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-2468
          Facsimile: (213) 894-2927
 8        E-mail:     daniel.obrien@usdoj.gov
     ELISA FERNANDEZ (Cal. Bar No. 172004)
 9   Assistant United States Attorney
       Attorneys for Plaintiff
10     UNITED STATES OF AMERICA
11                          UNITED STATES DISTRICT COURT
12                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
     UNITED STATES OF AMERICA,            ) No. CR 19-642-VAP
14
                                          )
                        Plaintiff,        ) ORDER SEALING DOCUMENT
15                                        )
                     v.                   ) [UNDER SEAL]
16                                        )
      IMAAD SHAH ZUBERI,                  )
17                                        )
                          Defendant.      )
18                                        )
                                          )
19                                        )
                                          )
20                                        )
21   For good cause shown, IT IS HEREBY ORDERED THAT:
22         The government’s ex parte application for sealed filing is
23   GRANTED.    The documents sought to be filed under seal and the
24   government’s ex parte application and proposed order shall be
25   filed under seal.      The government may produce the underlying
26   document as permitted or required by applicable law.
27
            April 15, 2020
     Dated: ____________                ______________________________
                                        ____
                                           ___
                                            ________________
                                              _            __
                                                           ____
                                                             ______
                                                                ____
                                                                  ____
                                                                     ___
                                                                      ___
28
                                        UNITED
                                        UNIT
                                           TE D STATES DISTRICT JUDGE
                                             ED                  JUD
                                                                   DGE


                                           1
